UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


WILLIE MORRIS,

                           Petitioner,
      v.                                                       9:18-CV-0718
                                                               (GLS/DEP)
PAUL CHAPPIUS, Superintendent,
Elmira Correctional Facility,

                           Respondent.


APPEARANCES:                                                   OF COUNSEL:

OFFICE OF THERESA M. SUOZZI                                    THERESA M. SUOZZI, ESQ.
Counsel for Petitioner
480 Broadway
Suite 218
Saratoga Springs, NY 12866

HON. LETITIA JAMES                                             JODI A. DANZIG, ESQ.
Attorney for Respondent                                        Ass’t Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

DAVID E. PEEBLES
Chief U.S. Magistrate Judge

                                   DECISION and ORDER

I.    INTRODUCTION

      On June 19, 2018, petitioner W illie Morris filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Dkt. No. 1, Petition (" Pet."). On December 7, 2018,

respondent filed an answer to the petition, as well as a memorandum of law in support of

said response and relevant state court records. Dkt. No. 15, Answer; Dkt. No. 16,

Respondent's Memorandum of Law ("R. Mem."); Dkt. Nos. 17-18, State Court Records.
       On January 14, 2019, petitioner filed motion to stay the case, compel production of all

trial court exhibits, and enter a default judgment. Dkt. No. 22. Per the Court’s Order on

January 15, 2019, petitioner’s submission was stricken from the record. Dkt. No. 23.

Petitioner was informed that, as he was represented, any submissions filed with the Court

must come through his counsel. Id.

       On January 18, 2019, counsel for petitioner filed a letter motion with the Court

requesting petitioner’s pro se motion to stay and motion “request[ing] that all trial exhibits be

properly provided to the Court” be reinstated. Dkt. No. 24 at 1. 1 On January 22, 2019, the

Court denied counsel’s request. Dkt. No. 25. The Court provided counsel thirty days to

either file a proper motion to stay the case or file a reply. Id. To the extent the letter motion

requested to expand the record, the Court provided respondent with thirty days to file a

response. Id.

       On January 24, 2019, respondent opposed petitioner’s req uest to expand the record

via production of additional documents. Dkt. No. 26. On February 3, 2019, petitioner's

counsel filed a (1) motion to stay; (2) motion to compel production of “full unredacted tape

recordings of jailhouse calls . . . as well as trial minutes from the first trial relevant to the

acquittal of the Stolen Property charge[,]” and (3) motion for an extension of time to file a

reply to respondent’s answer. Dkt. No. 27 at 1. The motion included an affidavit from

petitioner, which also outlined arguments for his entitlement to various forms of relief

including the pending motions for a stay and order compelling the production of various trial

court documents, as well as a default judgment. Dkt. No. 27-2 (“Pet. Aff.”).



       1
           Citations to the petition refer to the pagination generated by CM/ECF, the Court's electronic filing system.

                                                           2
        On February 4, 2019, respondent filed a letter motion asking that portions of

petitioner’s submission be stricken from the record, namely those related to discovery and a

default judgment. Dkt. No. 28. On February 20, 2019, respondent opposed petitioner’s

motion to stay. Dkt. No. 29.

        Presently pending before the Court are (1) petitioner’s motion to stay (Dkt. No. 27); (2)

petitioner’s motion to expand the record (Dkt. No. 24); (3) petitioner’s motion for an extension

of time to file his traverse (Dkt. No. 27); and (4) respondent’s motion to strike portions of

petitioner’s motion to stay (Dkt. No. 28). For the aforementioned reasons, (1) petitioner's

motions to stay and to expand the record are denied; (2) petitioner’s request for an extension

is granted in part; and (3) respondent’s motion to strike is denied. 2

II.     PENDING HABEAS PETITION

        Petitioner challenges a 2014 judgment of conviction in Albany County, upon a jury

verdict, of criminal possession of a weapon in the second degree. Pet. at 3. The New York

State Supreme Court, Appellate Division, Third Department, affirmed the judgment of

conviction on direct appeal, and, on November 4, 2016, the New York Court of Appeals

denied leave to appeal. Id.; accord, People v. Morris, 140 A.D.3d 1472, 1478 (3d Dep't



        2
           The motion for a default judgment included in petitioner's affidavit is not properly before the Court. The
Court previously struck the motion from the docket. Dkt. No. 23. Further, petitioner's counsel did not adopt the
motion in the presently pending filing. Dkt. No. 27 at 1.
         Moreover, "Rule 55 of the Federal Rules of Civil Procedure provides a two-step process for obtaining a
default judgment." Priestly v. Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011). First, under Rule 55(a), the
petitioner must obtain a clerk's entry of default. FED. R. CIV. P. 55(a); see also N.D.N.Y.L.R. 55.1. Second, under
Rule 55(b)(2) the petitioner must "apply to the court for entry of a default judgment." Priestly, 647 F.3d at 505; see
also N.D.N.Y.L.R. 55.2(b). As an initial matter, petitioner's failure to request an entry of default by the Clerk of the
Court in accordance with Rule 55(a) of the Federal Rules of Civil Procedure prior to filing his motion for entry of a
default judgment requires that his motion be denied. See American Alliance Ins. Co., Ltd. v. Eagle In. So., 92 F.3d
57, 59 (2nd Cir. 1996). Second, petitioner's claims that the Court cannot sufficiently rule on the merits because of
"gamesmanship" and the respondent's failure to advance certain arguments at the state court level are unavailing.
Pet. Aff. at 17-19. Respondent has actively and timely participated in the pending proceeding.

                                                           3
2016), lv. denied, 28 N.Y.3d 1074 (2016), recon. denied, 29 N.Y.3d 951 (2017). Additionally,

petitioner states that, on or about January 23, 2018, he filed a petition for a writ of error

coram nobis; that the Third Department denied his application; and that, in June 2018, the

New York Court of Appeals denied leave to appeal. Pet. at 3.

       Petitioner contends that he is entitled to habeas relief on the following grounds: (1) he

was subjected to an unreasonable search and seizure, and evidence admitted against him at

trial should have been suppressed; (2) the presentation of certain evidence from petitioner's

first trial violated principles of collateral estoppel and New York Criminal Procedure Law §

160.50; (3) the trial court improperly admitted evidence of a prison phone call recording; (4)

the prosecution engaged in misconduct in numerous respects; (5) the evidence was legally

insufficient to support the conviction, and the verdict was against the weight of the evidence;

and (6) trial counsel rendered ineffective assistance. Pet. at 4-89. For a complete statement

of petitioner's claims, reference is made to the petition.

III.   MOTION TO STAY

       Petitioner asserts that his motion should be granted "so that he can file another CPL

440.10 Motion in State Court first [because h]e believes that the ineffective assistance of

counsel claim was not properly raised in the direct appeal by his appellate counsel[.]" Dkt.

No. 27 at 3-4. In the attached affidavit, petitioner asserts that good cause is demonstrated

by the fact that "the government used crimes that was indeed acquitted at the first trial in

order to convict petitioner with the acquitted crimes at the second trial [which] was foul, cruel,

and upsetting." Pet. Aff. at 12.

       In opposition to petitioner's motion, respondent argues that a stay is inappropriate

because petitioner has failed to establish any cause, let alone good cause, to satisfy the

                                                 4
appropriate standard. Dkt. No. 29 at 3. Further, respondent contends that petitioner's

unexhausted claims are not potentially meritorious. Id. at 3-7.

         When a district court is presented with a "mixed petition" containing both exhausted

and unexhausted claims, it may dismiss the petition without prejudice or retain jurisdiction

over the petition and stay further proceedings pending exhaustion of state remedies. Rhines

v. Weber, 544 U.S. 269, 275-76 (2005). This "stay and abeyance" procedure should be

"available only in limited circumstances" where the petitioner can show both (1) "good cause"

for failing to "exhaust his claims first in state court" and (2) that his unexhausted claims are

not "plainly meritless." Id. at 277. While there is no exact definition of what constitutes good

cause,

              [d]istrict courts in this Circuit have primarily followed two different
              approaches . . . Some courts find "that a petitioner's showing of
              'reasonable confusion' constitute[s] good cause for failure to
              exhaust his claims before filing in federal court." . . . Other courts
              require a more demanding showing – that some external factor give
              rise to the petitioner's failure to exhaust the claims.

Knight v. Colvin, No. 1:17-CV-2278, 2019 W L 569032, at *4 (E.D.N.Y. Feb. 11, 2019)

(internal citations omitted).

         Petitioner asserted ineffective assistance of counsel claims in his petition and admits

that they are unexhausted. Accordingly, the petition is mixed. However, petitioner has not

established that staying the action is warranted at this time.

         Regardless of the approach this Court adopts, petitioner has not alleg ed any facts that

would support a finding of good cause for failing to present all of his claims to the appropriate

state courts prior to filing this petition. Rhines, 544 U.S. at 277. Petitioner relies upon the

state prosecutor's improper use of information from his first criminal trial, from which


                                                 5
petitioner was acquitted, during his subsequent criminal trial to serve as good cause

supporting the instant motion. Pet. Aff. at 12. However, based upon those allegations, the

factual basis underlying this claim is not elusive and was known to petitioner at the

conclusion of his second trial and direct appeal. See Holguin v. Lee, No. 1:13-CV-1492,

2013 WL 3344070, at *3 (S.D.N.Y. July 3, 2013) (denying stay where petitioner was aware of

the underlying facts at the trial's conclusion).

       Further, the petitioner has not ever alleged confusion, let alone reasonable confusion,

regarding how exhaustion of his state claims worked. In fact, petitioner correctly asserts that

he requires a stay to file the appropriate motion in New York state court in order to exhaust

his ineffective assistance of counsel claims. See Pet. Aff. at 10-11 (explaining that because

“counsel’s errors are a mixed claim . . . and can only be reviewed as a whole [and] were

matters . . . on/off the record . . . [petitioner’s claim] can only be reviewed in a CPL 440 . . .

motion to state court.”). Such assertions demonstrate that reasonable confusion cannot

serve as the basis for good cause. See Holguin, 2013 WL 3344070, at *3 (holding petitioner

was not reasonably confused on how to exhaust his claims where "he explicitly states in his

motion that he is seeking a stay of his habeas petition so that he can exhaust his

unexhausted claims in New York State Court."). Instead, petitioner provided no explanation

to the Court for why he failed to exhaust his claims in the first place. See McCrae v. Artus,

No. 1:10-CV-2988, 2012 WL 3800840, at *9 (E.D.N.Y. Sept. 2, 2012) (denying motion to stay

where, "[e]ven assuming petitioner's trial counsel was deficient and that his appellate counsel

was deficient for failing to raise certain issues on appeal, neither explains why petitioner

came to federal court before filing a § 440 collateral attack or coram nobis petition."). This

failure is fatal to petitioner’s motion.

                                                   6
       Moreover, petitioner has not shown any objective factor that was responsible for his

failure to previously exhaust. "Districts courts cannot grant petitioner a stay of his habeas

petition for the sole reason that petitioner failed to bring his claim earlier." Knight, 2019 WL

569032, at *5 (internal quotation marks and citations omitted). To the extent petitioner's

claims can be liberally construed to allege that his unfamiliarity with the legal system was a

potential factor available to excuse his failure to exhaust, such claims would be meritless.

Petitioner's pro se status and inexperience with the law have consistently been deemed

insufficient factors to establish good cause. Craft v. Kirkpatrick, No. 6:10-CV-6049, 2011 WL

2622402 at *10 (W.D.N.Y. Jul. 5, 2011) (“The Court has found no cases supporting the

proposition that a petitioner’s ignorance of the law constitutes ‘good cause’ for the failure to

exhaust.”); Fink v. Bennett, 514 F. Supp. 2d 383, 389 (N.D.N.Y. 2007) (explaining that “the

mere failure of a petitioner to be aware of a particular area of the law,” is insufficient to satisfy

the good cause standard); Stephanski v. Superintendent, Upstate Corr. Fac., 433 F. Supp.

2d 273, 279 (W.D.N.Y. 2006) (“[A] petitioner’s allegation that he is pro se and inexpert in the

law does not provide sufficient ‘cause’ to excuse the failure to [properly exhaust .]”). Instead,

petitioner is now represented by counsel, so he has a representative who is experienced and

knowledgeable in the law.

       Furthermore, to the extent that petitioner contends that he requires evidence from his

earlier trials to exhaust his ineffective assistance of counsel claims, for the reasons explained

below, such arguments are unavailing. Finally, this Court also agrees that federal courts

should not "be turned into a jurisdictional parking lot for unexhausted claims." Hust v.

Costello, 329 F. Supp. 2d 377, 380 (E.D.N.Y. 2004) (internal quotation marks omitted); see



                                                 7
also Rodriguez v. Griffin, No. 9:16-CV-1037 (DNH), 2017 WL 1283766, at *2 (N.D.N.Y. Apr.

5, 2017).

        Because petitioner failed to demonstrate good cause, the Court need not consider

respondent's arguments that petitioner’s claims are plainly meritless. Accordingly, based on

the foregoing, petitioner's motion to stay is denied.

IV.     MOTION TO EXPAND THE RECORD

        In his motion, petitioner asks the Court to direct the respondent to ex pand the record

to include (1) his first trial transcripts and (2) tapes of jailhouse calls, both redacted and

unredacted. Dkt. No. 27 at 4-5; see also Pet. Aff. at 8.3 Petitioner contends that the Court

needs to see and hear these documents in their unabridged form otherwise this Court would

be unable to determine whether collateral estoppel applied or "see the full prejudicial effect

that the redacted tape . . . had on the [petitioner's] ability to have a fair trial." Dkt. No. 27 at

4-5; see also Pet. Aff. at 9.

        Respondent contends that the transcript and tapes are unim portant to this Court's

ability to review the habeas petition because, petitioner's request for the first trial transcript is

unnecessary as "[t]he transcript of the second trial is all that this Court needs to [evaluate]

petitioner's collateral-estoppel claim[.]" Dkt. No. 26 at 1. Further, to the extent petitioner




        3
            In petitioner's attached affidavit, he also seeks the production of several more documents including: (3)
the memorandum of law from petitioner's suppression hearing in the trial court; (4) the pretrial evidentiary rulings of
the trial court; (5) his motion to reargue his application for leave to appeal, made to the Third Department, about his
Fourth Amendment and collateral estoppel claims; and (6) his application for leave to appeal the coram nobis
decision submitted to the Court of Appeals. Pet. Aff. at 8-9. These arguments were also not adopted by counsel
when she made her present motion; therefore, they are not currently before the Court.

                                                          8
made an argument about the jailhouse calls, such arguments are non-cognizable and

meritless.4 Id.

        "A habeas petition, unlike the usual civil litigant in federal court, is not entitled to

discovery as a matter of ordinary course." Bracy v. Gramley, 520 U.S. 899, 904 (1997).

However, pursuant to Habeas Rules 6 and 7, a district court m ay order discovery or

expansion of the record where a party demonstrates good cause. Good cause is

demonstrated where the petitioner advances “specific allegations before the court [to] show

reason to believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is entitled to relief . . . .” Bracy, 520 U.S. at 909 (internal quotation

marks omitted).

        A.      Transcript of the First Trial

        Petitioner alleges that the transcript from his first trial is essential for this Court to

determine whether information about a stolen weapon was improperly referenced in

petitioner’s second trial in violation of the doctrine of collateral estoppel because petitioner

was acquitted of the charges of criminal possession of stolen property at the conclusion of

his first trial. Dkt. No. 27 at 5; Pet. Aff. at 16. Specifically, petitioner contends that his "claim

cannot be sufficiently determined by this Court without . . . having the benefit and opportunity

to review both transcripts . . . [and] determine whether there was an evidentiary fact that

warranted the state court to make a ruling contrary [to] . . . the standards set forth in Ashe . . .

." Pet. Aff. at 16.




        4
            Respondent admits that the Attorney General's Office unsuccessfully attempted, on numerous occasions
and from several sources, to obtain the tapes of the jail house calls. Dkt. No. 26 at 1. However, respondent was
"told that the exhibits cannot be located." Id.

                                                       9
       Collateral estoppel "prohibits a state from re-litigating ultimate facts resolved in the

[petitioner's] favor by the prior acquittal." Blackshear v. Donnelly, No. 9:03-CV-0450

(LEK/VEB), 2008 WL 150414, at *8 (N.D.N.Y. Jan. 14, 2008) (citing Ashe v. Swenson, 397

U.S. 437, 445-46 (1970)). More specifically, collateral estoppel provides protection from not

only being "retri[ed] for the same offense . . . [but also] against prosecution for an offense

that requires proof of a fact found in his favor in a prior proceeding." Id. (internal quotations

and citations omitted). It is important to note that "collateral estoppel is less liberally applied

in criminal cases than in civil actions because considerations peculiar to the criminal process

may outweigh the need to avoid repetitive litigation." Id., 2008 WL 150414, at *9 (internal

quotations and citations omitted).

       Here, petitioner's request for production of the first trial transcript is not supported by

good cause. Without commenting on the ultimate merits of petitioner’s collateral estoppel

claim, whether the gun in question was stolen or not is not a common element of the crime to

which petitioner was acquitted in the first trial and the crime for which petitioner was

convicted in the second trial. Compare N.Y. Penal Law § 165.45 (finding a person guilty of

fourth degree criminal possession of stolen property when he or she "knowingly possess

stolen property, with the intent to benefit himself or [another] . . . other than [the] owner

thereof or to impede recovery by the owner, and when: . . . [t]he property consists of one or

more firearms . . . .") with N.Y. Penal Law § 265.03 (finding a person guilty of second degree

criminal possession of a weapon when he or she "possesses any loaded firearm . . . [outside

of a] person's home or place of business."). Therefore, whether the gun in petitioner's

second criminal trial was stolen or lawfully possessed was irrelevant to the determination of

petitioner's second criminal conviction. The elements of the crime required petitioner to be in

                                                10
possession of a loaded firearm outside of his home. N.Y. Penal Law § 265.03. Diving into

the details of the rightful owner of the gun is tangential and unnecessary, as indicated by the

trial judge when he instructed the jury that petitioner was "not charged with possession of a

stolen firearm." T. 176.

       In sum, the answer to the question of who was the rightful owner of the gun carries no

relevance to petitioner's criminal liability. So examining the trial transcript would not be

helpful in developing the record about whether there was a fact decided in petitioner’s favor

in the first trial, because, as previously stated, that is irrelevant to the second conviction.

Thus, there is no need for further factual development because petitioner could not possibly

to demonstrate that any information from the first trial transcript will further his pending

petition.

       In addition, petitioner has failed to discuss how the policy considerations disfavoring

collateral estoppel in criminal trials would be overcome in his case so that this information,

even if true, would entitle him to relief. Accordingly, petitioner's request is denied.

       B.     Jail House Calls

       To the extent that petitioner contends the record must be expanded to include the trial

exhibits of his taped phone calls, such claims are also not supported by good cause.

Petitioner contends that had the entire call been heard, the jury would have reached a more

favorable verdict for the petitioner. Pet. Aff. at 14. Specifically, petitioner contends that the

tapes were redacted in a way that was detrimental to his case because the omitted testimony

             misleaded and misguided the jury to convict [petitioner]. . . . Had
             the state court . . . allowed the jury to hear the calls in its totality,
             the jury would of can to a different conclusion that [petitioner] was
             not aware it was police approaching in the vehicle, and the jury
             verdict would have been more favorable to [petitioner].

                                                  11
Id. Additionally, petitioner alludes to the fact that the "calls . . . used to impeach defense

witness concerning her material statements," about the night in question would not have

been as effective has the entire tape been played. Id. at 13.

       Petitioner has failed to allege that access to the unabridged version of the tape would

entitle him to relief. Petitioner's contentions seem to intimate that because the entire

recorded conversation was not heard by the jury, the jury was not privy to the fully developed

factual story and that, if they were, petitioner claims he would have received a more

favorable verdict. However, petitioner testified regarding the same facts which the tape is

alleged to contain: that he was unaware that the men approaching in the unmarked vehicle

were police officers and, because of that, petitioner was frightened and ran away. Dkt. No.

18-7, Trial Transcript (“T.”), at 444-450. The jury had the ability to listen to the petitioner tell

his own story, as well as the supporting testimony from a defense witness. This is

memorialized in the trial transcripts before this Court. There is no need for the tapes. The

factual record was presented via the content of petitioner's and the defense witness's

testimony. T. 389-412 (testimony of petitioner’s sister and defense witness); Id. at 437-484

(testimony of petitioner). Thus, petitioner's conclusory claims fail to specifically articulate

what information would be gleaned from the unredacted tape to lead the jury to come to a

different conclusion.

       Accordingly, no good cause for expanding the record has been shown since the

unabridged tape's contents would not assist in the development of the factual scenario to

further the presently pending petition: instead, it would remain the same as was previously

presented. Petitioner’s motion, therefore, is denied.

V.     MOTION TO STRIKE

                                                 12
        Respondent moved to strike petitioner's motion to the extent relief other than the stay

is being sought. Dkt. No. 28. The Local Rules indicate that "[r]eply papers . . . are not

permitted without the Court's prior permission." N.D.N.Y.L.R. 7.1(b)(2). While petitioner's

counsel did not acquire permission as required, the Court has reviewed the entirety of the

submission and, while improperly filed, has decided to liberally construe it as a reply.

        Accordingly, respondent's motion to strike is denied.

VI.     CONCLUSION

        WHEREFORE, it is

        ORDERED that petitioner's motion to stay this action (Dkt. No. 27) is DENIED; and it

is further

        ORDERED that petitioner's motion to expand the record (Dkt. No. 27) is DENIED; and

it is further

        ORDERED that petitioner's motion for an extension of time to file his reply (Dkt. No.

27) is GRANTED IN PART. Petitioner shall have thirty (30) days from the date of this Order

to file a reply. If petitioner chooses to file a reply, it must not exceed fifteen (15) pages in

length, excluding exhibits, and the arguments contained in the reply shall be limited to

addressing the arguments raised by the respondent in his answer and memorandum of law

in opposition to the petition. This Court will not consider any new grounds for relief or other

legal theories asserted by petitioner in his reply that were not previously asserted by him in

his petition; and it is further

        ORDERED that respondent's motion to strike (Dkt. No. 28) is DENIED; and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order upon the parties in



                                                 13
accordance with the Local Rules.

Dated: March 14, 2019




                                   14
